Name: Commission Regulation (EEC) No 2766/90 of 27 September 1990 amending for the fifth time Regulation (EEC) No 1726/82 determining intervention centres for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: plant product;  Europe;  international security;  trade policy
 Date Published: nan

 29 . 9 . 90 Official Journal of the European Communities No L 267/ 13 COMMISSION REGULATION (EEC) No 2766/90 of 27 September 1990 amending for the fifth time Regulation (EEC) No 1726/82 determining intervention centres for colza, rape and sunflower seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 24 (2) thereof, Whereas Commission Regulation (EEC) No 1726/82 of 30 June 1982 determining intervention centres for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 2345/86 (4), established a list of intervention centres in the Community ; Whereas, as a result of the unification of Germany, inter ­ vention centres need to be designated in the territory of the former German Democratic Republic ; whereas KarstÃ ¤dt, Magdeburg and Riesa fulfil the criteria as inter ­ vention centres for colza and rape ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Part A of the Annex to Regulation (EEC) No 1726/82 is amended in respect of the Federal Republic of Germany as follows : 'Federal Republic of Germany  Augsburg  Bamberg  Dusseldorf  Hamburg  KarstÃ ¤dt  Magdeburg  Mannheim  Plochingen  Regensburg  Riesa  WÃ ¼rzburg' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 3 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1 966, p. 3025/66. 0 OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 189, 1 , 7. 1982, p. 64. (4) OJ No L 203, 26. 7. 1986, p. 23 .